DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Niebles Duque et al. (U.S. Patent No. 8,924,993) in view of Kim et al. (U.S. Patent Application Publication 2019/0373332).
Referring to claim 1, Niebles Duque discloses receiving, by a computing device, a plurality of demographic attributes associated with a plurality of user locations (see Column 4, Lines 44-57 and Column 5, Lines 33-38 for receiving user demographic data for multiple users, wherein each user’s demographic data identifies the user’s location).
Niebles Duque also discloses receiving content metadata associated with a plurality of content items presented at the plurality of user locations, wherein the content metadata comprises a plurality of content attributes associated with the plurality of content items (see Column 4, Line 58 through Column 5, Line 19 and Column 5, Lines 58-65).
Niebles Duque also discloses determining, based on the plurality of demographic attributes and the content metadata, a training dataset comprising a subset of the plurality of demographic attributes and a subset of the plurality of content attributes (see Column 5, Lines 49-57 for determining a training set 220 of videos 117, wherein the videos have the predetermined set of demographic attributes (Column 5, Lines 33-48) and the features of each video determined by the demographic analysis module in Column 5, Lines 58-65). 
Niebles Duque also discloses generating, based on the training dataset, a distribution of probability scores for one or more demographic attribute of the subset of the plurality of demographic attributes with respect to one or more values of one or more content attributes of the subset of the plurality of content attributes (see Column 2, Lines 14-24 and Column 6, Lines 1-5 for creating a classifier model based on the videos selected and the demographic and metadata acquired for those videos and once the classifier model is applied to the videos, obtaining a corresponding set of scores that serve as additional features for the video).
Niebles Duque also discloses and training, based on the distribution of probability scores, a machine learning model (see Column 6, Lines 6-13 for training, using the training dataset above, a video classifier model 215).
While Niebles Duque teaches that the trained learning model is configured to determine if users are likely to consume a content item of a plurality of content items (see Column 11, Lines 11-25 and Lines 41-49), Niebles Duque does not take into consideration the at least two users’ location.
Kim discloses using a trained machine learning model to determine which user of at least two users at a user location consumes a content item of the plurality of content items (see Paragraph 0070-0074 for using a trained predictive model to determine what content the user consumes based on the viewing history, such as EPG and ACR data, the determination results in which users in a household and individually have consumed the content identified in the viewing history, for example if a user views particular content items, the predictive model will determine the number of household members that watched the content items and preferred content corresponding for those users within a certain age or income level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the trained machine learning model, as taught by Niebles Duque, using the learning model used to determine household and individual content items consumed by two or more users, as taught by Kim, for the purpose of predicting user’s demographics based on user’s television, or media, viewing habits using machine learning algorithms (see Paragraph 0005 of Kim).

Referring to claim 2, Niebles Duque also discloses that each of the plurality of user locations is associated with a single user (see Column 4, Lines 52-54 for a single user can be associated with a single location, therefore each registered user is associated with each of the plurality of location that each user resides).

Referring to claim 5, Niebles Duque also discloses that the subset of the plurality of demographic attributes comprises one or more of age or gender, and wherein the subset of the plurality of content attributes comprises one or more of a genre, a content type, a production year, a review score, or a duration (see Column 4, Lines 52-54).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niebles Duque et al. (U.S. Patent No. 8,924,993) in view of Kim et al. (U.S. Patent Application Publication 2019/0373332) in further view of Kim et al. (U.S. Patent Application Publication 2017/0357890).
Referring to claim 3, Niebles Duque and Kim disclose all of the limitations of claim 1, but fail to teach that the machine learning model is a neural network comprising a plurality of neurons.
Kim ‘890 discloses that a machine learning model is a neural network comprising a plurality of neurons (see Paragraph 0069).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the machine learning model, as taught by Niebles Duque and Kim, using the neural network, as taught by Kim ‘890, for the purpose of allowing a server system to determine inferred demographic attributes (see the bottom of Paragraph 0069 of Kim).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niebles Duque et al. (U.S. Patent No. 8,924,993) in view of Kim et al. (U.S. Patent Application Publication 2019/0373332) in further view of Kim et al. (U.S. Patent Application Publication 2017/0357890) in further view of Miller (U.S. Patent Application Publication 2020/0204862).
Referring to claim 4, Niebles Duque, Kim and Kim ‘890 disclose all of the limitations in claim 3, wherein Kim further discloses that each neuron is associated with a subset of demographic attributes (see Paragraph 0069), but fail to teach that each neuron is associated with one content attribute of the subset of the plurality of content attributes.
Miller discloses that each neuron in a neural network is associated with a content attribute of a subset of plurality of content attributes (see Paragraph 0004).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the neural network, as taught by Niebles Duque, Kim and Kim ‘890, using the content attribute neurons, as taught by Miller, for the purpose of providing an improved user interface for a computerized content delivery system that provides explorative recommendations to a user while avoiding recommendation of content that is not new to the user (see Paragraph 0007 of Miller).


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 2, 2022